Citation Nr: 0215464
Decision Date: 09/13/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-19 032	)	DATE SEP 13, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disorder, including anxiety neurosis, depression and schizophrenia.

3.  Entitlement to service connection for residuals of a head injury, including expressive aphasia and a neck disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1943 to June 1946.  His claim comes before the Board on appeal from October 1998 and July 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Indianapolis, Indiana. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to substantiate his claims and obtained and fully developed all evidence necessary for the equitable disposition of those claims. 

2.  The veterans hypertension is not related to his period of active service and was not manifest to a compensable degree within a year of his discharge from service.

3.  The veterans psychiatric disorder is not related to his period of active service.

4.  Schizophrenia was not manifest to a compensable degree within a year of the veterans discharge from service.  

5.  The veterans aphasia and neck disorder are not related to his period of active service. 

6.  Arthritis of the neck was not manifest to a compensable degree within a year of the veterans discharge from service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.102). 

2.  A psychiatric disorder, including anxiety neurosis, depression and schizophrenia, was not incurred in or aggravated by service and schizophrenia may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.102). 

3.  Residuals of a head injury, including expressive aphasia and a neck disorder, was not incurred in or aggravated by service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.102). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is entitled to service connection for hypertension, a psychiatric disorder, and residuals of a head injury.  In rating decisions dated October 1998 and July 1999, the RO denied the veteran entitlement to these benefits, and thereafter, the veteran appealed the ROs decision. 

While the veterans appeal was pending, the President signed into law legislation that enhances VAs duties to notify a claimant regarding the evidence needed to substantiate a claim and to assist a claimant in the development of a claim.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the pendency of this appeal, in August 2001, VA issued regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments became effective November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has indicated that, with the exception of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 3.159(c)(4)(iii), the provisions of this rule merely implement the VCAA and do not provide any rights other than those provided in the VCAA.  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been filed or reopened but before the administrative or judicial appeal process is completed, the version of the law or regulations most favorable to the appellant applies unless Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this case, in a letter dated February 2001, the RO informed the veteran of the change in the law and indicated that it would be developing his claims pursuant to that change.  A review of the record reflects that, during the pendency of the appeal, the RO indeed undertook all action necessary to comply with the VCAA.  VA notified the veteran of the evidence needed to substantiate his claims, endeavored to obtain and fully develop all evidence necessary for the equitable disposition of those claims, and thereafter, considered those claims based on all of the evidence of record.  In addition, during a hearing held at the RO in December 1999, the veteran submitted a list of physicians who had provided him medical treatment (most of whom had died), and in response, a hearing officer explained to the veteran whether he, or VA was responsible for securing records of this treatment.  Thereafter, in a written statement dated February 2001, the veterans representative informed VA that the veteran had no additional evidence to submit.  In light of the foregoing, the Boards decision to proceed in adjudicating the veterans claims does not prejudice the veteran in the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran seeks service connection for hypertension, a psychiatric disorder and residuals of a head injury.  Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  Service connection for hypertension, psychoses and arthritis may be presumed if any of these diseases is shown to have manifested to a degree of ten percent within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309(a) (2001).

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2001).

I.  Hypertension

In a written statement submitted during the pendency of this appeal, the veteran indicated that his hypertension manifested within a year of active service.  He alleged that, when he was hospitalized at Billings VA Hospital at Fort Benjamin Harrison, Indiana, shortly after his discharge from service, from November 1946 to January 1947, physicians took many blood pressure readings.  He argued that records of this hospitalization, which would include these readings, should be obtained.  

The veteran in this case had active service from September 1943 to June 1946.  His available service medical records reflect that, on induction examination, an examiner noted blood pressure of 130/90.  During service, the veteran did not express, and was not treated for, cardiovascular complaints.  On separation examination in June 1946, an examiner noted blood pressure of 130/70.  

As alleged, shortly after service, from November 1946 to January 1947, the veteran was hospitalized at Billings VA Hospital at Fort Benjamin Harrison, Indiana, for treatment of a pilonidal cyst.  Some records of this hospitalization are in the claims file, including two November 1946 clinical records and a January 1947 discharge summary.  The RO on three occasions endeavored to obtain additional clinical records of this hospitalization, but its attempts were unsuccessful.  In a December 1999 report of contact, it was noted that Billings VA hospital perpetual records only started in 1950.  In February 2002, the National Personnel Records Center responded to the ROs last attempt and indicated that they had no records.  (According to a notation in the file, Billings hospital subsequently became Hawley Army Hospital.)  

Post-service medical evidence includes multiple notations by physicians discussing the onset of the veterans hypertension.  VA outpatient treatment records dated in 1977 show the first diagnosis of hypertension.  In March 1977, the veteran reported that he had had high blood pressure since 1947, and was treated with medication until 1976.  In May 1977, during another outpatient visit, and in May 1978, during a VA examination, however, he reported that he was first diagnosed with hypertension when he was 29 years of age (in 1954), and was treated with medication from 1969 to 1976.  In addition, in September 1983, James C. Balvich, M.D., confirmed a history of hypertension since the 1950s.

Clearly, the preponderance of the evidence establishes that the veterans hypertension had its onset in the 1950s, more than one year after the veterans discharge from active service.  The veteran thrice reported this fact to physicians for evaluation purposes.  Notably, there is no mention of hypertension when the veteran was hospitalized at the Billings VA Hospital.  Further, he did not report or claim this condition when he filed a claim for compensation in April 1947.  (The veteran initially filed a claim for compensation for a sprained shoulder in November 1946, but after his hospitalization, he added pilonidal cyst as a condition for which compensation was being sought).  As the record stands, there is no persuasive independent contemporaneous evidence to corroborate the veterans initial assertion that his hypertension manifested in 1947, and no medical evidence linking the veterans hypertension to his period of active service.  

II.  Psychiatric Disorder

In written statements submitted during the pendency of this appeal, and during a hearing held before a hearing officer at the RO in December 1999, the veteran asserted that he developed psychiatric disorders, including anxiety neurosis, depression and schizophrenia, during his period of active service, and that these disorders were first diagnosed during his November 1946 to January 1947 hospitalization for a pilonidal cyst.  He argued that, on three occasions during this hospitalization, physicians provided the veteran psychiatric treatment.  During a VA examination in May 1999, the veteran reported that he developed schizophrenia in service, when he suffered a head injury.  In support of the veterans claim, one of the veterans brothers submitted written statements and the other brother testified that, after the veteran was discharged from service and returned home, he acted differently.  These brothers indicated that the veterans service experience changed him emotionally and dulled his abilities to communicate and concentrate. 

The veterans available service medical records reflect that, during service, the veteran did not express, and was not treated for, psychiatric complaints or a head injury.  On separation examination in June 1946, an examiner noted normal psychiatric and neurological diagnoses and no musculoskeletal defects.  

As previously indicated, shortly after service, from November 1946 to January 1947, the veteran was hospitalized at Billings VA Hospital for treatment of a pilonidal cyst.  According to two November 1946 clinical records and a January 1947 discharge summary, during that hospitalization, the veteran did not receive treatment for any medical condition other than the cyst. 

In November 1946, April 1947 and March 1978, the veteran filed applications for compensation or pension.  Therein, he made no mention of a psychiatric disorder.  In May 1977, during VA outpatient treatment, the veteran reported that he had been extremely nervous and tense since his last job in 1975, when the factory cut back on employees.  A physician noted treatment for nervous depression in 1969, prior to the job loss.  In June 1977 and November 1977, the veteran again reported psychoneurosis/psychiatric problems, but no physician rendered a psychiatric diagnosis.  

An examiner first rendered such a diagnosis in May 1978, during a VA examination.  On this date, the veteran reported having been hospitalized in 1969 and 1975 for nerves.  The examiner diagnosed anxiety neurosis with depression, but did not address the etiology of this disorder, or indicate the date of its onset.  

In September 1981, Charles Skidmore, M.D., noted that the veteran was an ambulatory schizophrenic.  He did not discuss the etiology of this disorder, or indicate the date of its onset.  In September 1983, Dr. Balvich noted that he had been seeing the veteran since April 1982 for severe anxiety with associated depression.  He noted that the veteran had undergone a psychiatric evaluation in the 1960s, and had been seen at the VA hospital in the late 1970s for significant anxiety with associated schizophrenia.  

In March 1984 and May 1999, during a physical disability retirement examination and a VA brain and spinal cord examination, other physicians confirmed severe anxiety with associated depression and diagnosed adjustment disorder with depression and anxiety and a history of schizophrenia.  Neither of these physicians addressed the etiology of any of these disorders, or indicated the date of their onset.

In December 1998, a social worker submitted a written statement indicating that the veteran had been seeing Dr. Skidmore since March 1997, and had had a problem with schizophrenia since his discharge from service.  In December 1999, Philip A. T. Stratford, M.D., submitted a written statement referring to the veterans alleged in-service accident and attesting to the veterans reliability as a historian.  Similarly, a VA physician in May 1999 indicated that the veteran had, in pertinent part, organic brain syndrome due to falling after the veteran reported to the examiner that he had fallen in service in April 1944 and sustained a head injury with residual aphasia.

According to the preponderance of the evidence noted above, the veterans psychiatric disorders had their onset in the 1960s, more than one year after the veterans discharge from active service.  Both a VA physician and Dr. Balvich noted that the veteran had received treatment for these disorders during the 1960s, but neither physician linked these disorders to the veterans period of active service.  When the veteran first reported mental complaints during VA outpatient treatment in 1977, he indicated that his symptoms, including nervousness and tension, first manifested after he lost his job in 1975.  While he and a social worker later reported or noted a history of psychiatric problems beginning in service, or shortly thereafter, there is no independent evidence, specifically, medical evidence, to corroborate such a history.  Further, the 1999 VA examiner who indicated that the veteran had organic brain syndrome due to a fall clearly based his opinion on the veterans reported history as he points to no other contemporaneous evidence to support his theory of etiology.  Certainly there is no medical evidence reflecting psychiatric treatment during the veterans hospitalization from November 1946 to January 1947.  Again, it is notable that there is no mention in the discharge summary prepared in January 1947 of any treatment at that time for psychiatric symptomatology.  

III.  Residuals of a Head Injury

In written statements submitted during the pendency of this appeal, and during a hearing held before a hearing officer at the RO in December 1999, the veteran asserted that he developed, in part, aphasia and a neck disorder as a result of a head injury sustained in service in 1945, when he was raising himself into a top bunk  He also indicated that, during his November 1946 to January 1947 hospitalization for a pilonidal cyst, he received pain treatment for these problems. 

The veterans available service medical records reflect that, during service, the veteran did not express, and was not treated for, a head injury, or aphasia or neck complaints.  On separation examination in June 1946, the veteran reported that he had sustained only one injury during service: a sprained right shoulder in April 1944.  An examiner noted no residuals, but rather, indicated a normal neurological diagnosis and no musculoskeletal defects.  

In addition, as previously indicated, according to the two November 1946 clinical records and a January 1947 discharge summary, during the veterans hospitalization for the pilonidal cyst, the veteran did not receive treatment for any medical condition other than the cyst. 

In November 1946, April 1947 and March 1978, the veteran filed applications for compensation or pension.  He made no mention of an in-service head injury, aphasia or a neck disorder in 1946 to 1947.  He also made no mention of an in-service head injury, aphasia or a neck disorder during VA outpatient treatment rendered from 1977 to 1978, a VA examination conducted in May 1978, or an evaluation conducted by Dr. Skidmore in September 1981.  He did first claim that he fell on his head and neck in addition to his shoulders in a fall from a bunk in an April 1978 statement; he appeared to be claiming that he had residual back and shoulder problems since that time.  He also stated that he had been told that he possibly had had an undetected stroke.

In September 1998, a social worker indicated that the veteran had neck problems.  She did not characterize these problems as arthritis.  Specifically, she noted that the veteran had received treatment from Dr. Skidmore for neck pain that resulted from an in-service fall.  An examiner first rendered a diagnosis related to a head injury in May 1999, during a VA brain and spinal cord examination.  On this date, the veteran reported having fallen off a bunk bed onto his head in service.  The examiner noted aphasia and speech difficulties and diagnosed organic brain syndrome due to falling in the military.  In December 1999, Dr. Stratford indicated that the veteran also had expressive dysphasia, which made his speech hesitate and made him sound mentally feeble.  He linked these problems to the accident the veteran experienced while in service.

Two physicians and a social worker have clearly linked organic brain syndrome, including aphasia and a neck disorder, to an in-service injury.  However, their opinions are based on the veterans reported history and there is no independent evidence in the claims file corroborating that history.  While, as Dr. Stratford has indicated, the veteran might be a credible individual, the Board notes that up until 1978, the veteran never even claimed or reported that he had fallen on his head in service resulting in a number of residuals he now claims are related.  In 1978, while he reported that he had fallen on his neck and head, it was clear at that time that he was claiming that he had back and shoulder disabilities from that fall.  Further, during VA and private outpatient treatment rendered in 1977 and 1978 and a VA examination conducted in 1978, the veteran never mentioned the claimed head injury or complained of residuals thereof.  Again, no residuals of a head injury or residuals of a neck injury are noted in the November 1946 to January 1947 hospitalization or the discharge summary prepared in January 1947.  The Board finds that the preponderance of the evidence is against the veterans claim.  The evidence does not establish that the veteran sustained a head or neck injury in service that has resulted in current disability.  Therefore, any medical link to the claimed inservice injury that is of record is insufficient to establish the necessary nexus between a current disability and the veterans period of active service.


IV.  Conclusion

Based on the evidence noted above, the Board finds that the veterans hypertension, psychiatric disorder, aphasia and neck disorder are not related to his period of active service.  The Board also finds that service connection may not be presumed for hypertension, schizophrenia, or arthritis of the cervical spine as none of these diseases was manifest to a compensable degree within a year of the veterans discharge from service.

To merit an award of service connection under 38 U.S.C.A. § 1110, the veteran must submit competent evidence establishing the existence of a present disability resulting from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the veteran has asserted that his hypertension, psychiatric disorder, aphasia and neck disorder are related to his period of active service, these assertions as well as the other statements of relatives, alone, may not be considered competent evidence of a nexus or diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that laypersons are not competent to offer medical opinions).  

Based on the aforementioned findings, the Board concludes that the preponderance of the evidence is against the veterans claims of entitlement to service connection for hypertension, a psychiatric disorder, including anxiety neurosis, depression and schizophrenia, and residuals of a head injury, including expressive aphasia and a neck disorder.  The evidence is not in relative equipoise; therefore, the veteran may not be afforded the benefit of the doubt in resolution of these claims and these claims must be denied. 


 ORDER

Service connection for hypertension is denied.

Service connection for a psychiatric disorder, including anxiety neurosis, depression and schizophrenia, is denied.

Service connection for residuals of a head injury, including expressive aphasia and a neck disorder, is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
